Exhibit 99.1 AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF COLONY STARWOOD HOMES PARTNERSHIP, L.P. THIS AMENDMENT (this “Amendment”) to the SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (the “Agreement”) of COLONY STARWOOD HOMES PARTNERSHIP, L.P. (the “Partnership”) is made as of July 28, 2017 by and among Colony Starwood Homes GP, Inc., a Delaware corporation as general partner (the “General Partner”), and those Persons who have previously been admitted as limited partners of the Partnership.
